Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00462-CV

                                 Joshua Chubasco LIRA,
                                        Appellant

                                            v.

                                Evangeline S. SAMUDIO,
                                        Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-07757
                        Honorable Laura Salinas, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. The district clerk’s notice of late record is MOOT. Costs of this
appeal are taxed against Appellant Joshua Chubasco Lira.

      SIGNED September 2, 2015.


                                             _________________________________
                                             Patricia O. Alvarez, Justice